This is a proceeding in bastardy, and originated by complaint of Lillie May Townsend, alleged to be a single woman, in the justice of the peace court. On appeal to the circuit court, this appellant was adjudged to be the real father of the bastard child in question, and judgment was accordingly duly rendered, from which this appeal was taken. *Page 659 
The appeal here is upon the record proper; there being no bill of exceptions. Upon examination we find the record regular in all things; hence without error. The judgment from which this appeal was taken is affirmed.
Affirmed.